EXHIBIT 10.20

 

VINTAGE PETROLEUM, INC.

AMENDED AND RESTATED DISCRETIONARY

PERFORMANCE BONUS PROGRAM



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

Article I.

 

Establishment and Purpose

   1

1.1

 

Purpose

   1

Article II.

 

Definitions

   1

2.1

 

Definitions

   1

Article III.

 

Eligibility and Participation

   3

3.1

 

Eligibility

   3

3.2

 

Participation

   3

3.3

 

Partial Program Year Participation

   3

3.4

 

Termination of Participation

   3

Article IV.

 

Award Determination

   4

4.1

 

Potential Bonus Awards

   4

4.2

 

Performance Criteria

   4

4.3

 

Award Limitations

   4

4.4

 

Adjustment of Performance Targets

   4

4.5

 

Bonus Award Determinations

   4

Article V.

 

Payment of Bonus Awards

   5

5.1

 

Form and Time of Payment

   5

5.2

 

Postponement of Payment of Bonus Awards

   5

Article VI.

 

Termination of Employment

   5

6.1

 

Termination of Employment Due to Death, Disability, Retirement and Reasons Other
than Cause

   5

6.2

 

Voluntary Termination or Termination for Cause

   6

Article VII.

 

Rights of Employees

   6

7.1

 

Employment

   6

7.2

 

Nontransferability

   6

7.3

 

Word Usage

   6

Article VIII.

 

Designation of Beneficiary

   6

8.1

 

Designation of Beneficiary

   6

8.2

 

Ineffective Designation

   6

Article IX.

 

Administration

   6

9.1

 

Administration

   6

9.2

 

Disputes

   6

9.3

 

Liability

   7

Article X.

 

Amendments

   7

10.1

 

Amendments

   7

Article XI.

 

Change of Control

   7

11.1

 

Change of Control

   7

Article XII.

 

Requirements of Law

   7

12.1

 

Governing Law

   7

12.2

 

Withholding Taxes

   7

 

-i-



--------------------------------------------------------------------------------

Vintage Petroleum, Inc.

Amended and Restated Discretionary

Performance Bonus Program

 

Article I. Establishment and Purpose

 

1.1 Purpose. The purpose of this discretionary bonus Program is to provide a
meaningful incentive geared to the achievement of specific corporate targets and
goals.

 

Article II. Definitions

 

2.1 Definitions. The following terms shall have the meanings set forth below,
unless otherwise expressly provided. When the defined meaning is intended, the
term is capitalized.

 

  (a) “Beneficiary” shall mean any person(s) or entity designated under Article
VIII to receive any payments in the event of the death of an Employee.

 

  (b) “Board” shall mean the Board of Directors of the Company.

 

  (c) “Bonus Award” shall mean the amount determined in Section 4.5.

 

  (d) “Cause” shall mean (i) an Employee’s gross negligence or willful
misconduct in the performance of the duties and services required of him with
respect to his employment by the Company, (ii) his commission of an act of fraud
upon, or materially evidencing bad faith toward, the Company or (iii) his final
conviction of a felony or of a misdemeanor involving moral turpitude, as
determined by the Committee in its sole discretion.

 

  (e)

“Change of Control” shall mean and shall be deemed to have occurred if (i) any
person other than the Company or a Related Party, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Voting Securities representing 20 percent
or more of the total voting power of all the then outstanding Voting Securities;
or (ii) a person, other than the Company or a Related Party, purchases or
otherwise acquires, under a tender offer, Voting Securities representing, when
combined with other Voting Securities owned by such person, 20 percent or more
of the total voting power of all the then outstanding Voting Securities; or
(iii) the individuals (A) who as of the effective date of the Program constitute
the Board, or (B) who thereafter are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of at least
two-thirds of the directors then still in office who either were directors as of
the effective date of the Program or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
members of the Board; or (iv) the stockholders of the Company approve a merger,
consolidation,

 

1



--------------------------------------------------------------------------------

recapitalization or reorganization of the Company or an acquisition of
securities or assets by the Company, or consummation of any such transaction if
stockholder approval is not obtained (other than any such transaction which
would result in the Voting Securities outstanding immediately prior thereto
continuing to represent either by remaining outstanding or by being converted
into voting securities of the surviving entity, at least 80 percent of the total
voting power represented by the voting securities of such surviving entity
outstanding immediately after such transaction and in or as a result of which
the voting rights of each Voting Security relative to the voting rights of all
other Voting Securities are not altered); or (v) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets other than any such transaction which would result in a Related Party
owning or acquiring more than 50 percent of the assets owned by the Company
immediately prior to the transaction; or (vi) the Board adopts a resolution to
the effect that a Change of Control has occurred and the transaction giving rise
to such resolution has been thereafter approved by the stockholders of the
Company or been consummated if such approval is not sought.

 

  (f) “Committee” shall mean the Compensation Committee of the Board or another
Committee appointed by the Board to serve as the Committee under the Program.

 

  (g) “Company” shall mean Vintage Petroleum, Inc., a Delaware corporation.

 

  (h) “Employee” shall mean a regular, active, full-time, U.S. common law
employee (including a U.S. expatriate employee located outside the United
States) of the Company, but excluding a person who has a written employment
contract or other contract for services, unless such contract expressly provides
that such person is an employee; a person who is paid through the payroll of a
temporary agency or similar organization; or a person who has a written contract
with the Company which states either that such person is not an employee or that
such person is not entitled to receive employee benefits from the Company for
services under such contract.

 

  (i) “Operating Cash Flow” shall mean “cash provided by operating activities,”
determined in accordance with generally accepted accounting principles,
excluding (i) changes in receivables, payables, and other items of working
capital, and (ii) current income taxes related to sales of assets.

 

  (j) “Potential Bonus Award” shall mean the bonus award an Employee may
potentially earn as described in Section 4.1.

 

2



--------------------------------------------------------------------------------

  (k) “Program” shall mean the program as described and set forth in this
document, as the same may be amended from time to time.

 

  (l) “Program Year” shall mean a twelve (12)-consecutive month period
commencing on each January 1.

 

  (m) “Qualified Wages” shall mean the regular base salary or wages, including
overtime pay, if any, exclusive of bonuses (including bonuses granted under this
Program for any Program Year), expatriate adjustments, special awards, fringe
benefits and all other extraordinary compensation.

 

  (n) “Related Party” shall mean (i) a subsidiary of the Company; or (ii) an
employee or group of employees of the Company or any subsidiary of the Company;
or (iii) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company; or (iv) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of Voting Securities.

 

  (o) “Retirement” shall mean termination of employment on or after age 65.

 

  (p) “Voting Security(ies)” shall mean any securities of the Company which
carry the right to vote generally in the election of directors.

 

Article III. Eligibility and Participation

 

3.1 Eligibility. Except as otherwise provided in Section 3.3, eligibility for
participation in the Program during a Program Year will be limited to those
Employees who are employed on July 1 of such Program Year.

 

3.2 Participation. All Employees who are eligible to participate in the Program,
as provided in Sections 3.1 or 3.3, will participate in the Program during the
respective Program Year.

 

3.3 Partial Program Year Participation. Notwithstanding Section 3.1, the
Committee may, upon recommendation of the Chief Executive Officer, allow an
individual not employed on July 1 of a particular Program Year to become
eligible to participate in the Program for such Program Year.

 

3.4 Termination of Participation. The responsible manager, with the approval of
the responsible senior executive, may withdraw an Employee whose job performance
is deemed unacceptable by his manager from Program participation at any time. In
the event of such withdrawal, the Employee concerned shall be notified of such
withdrawal as soon as practicable following such action. Such Employee shall not
be entitled to receive a Bonus Award for that Program Year.

 

3



--------------------------------------------------------------------------------

Nothing in this Article III in any way diminishes the right of the Board to
exercise its discretion regarding the granting of a Bonus Award to an Employee
in any given Program Year, whether prior notice of withdrawal is given or not.

 

Article IV. Award Determination

 

4.1 Potential Bonus Awards. The Board shall establish maximum Potential Bonus
Award levels, which may vary for each level. The maximum Potential Bonus Award
level will be communicated in writing to each eligible Employee. In the event an
Employee changes levels during the Program Year, the Potential Bonus Award may,
at the discretion of the Committee, be adjusted to reflect the number of months
spent in each level.

 

4.2 Performance Criteria. The Chief Executive Officer shall submit recommended
target performance levels to the Board. The Board will consider such
recommendation and may approve or modify target performance levels of the
Company at which, subject to Section 4.3, One Hundred Fifty percent (150%) of
the Potential Bonus Awards may be earned. The Board may also establish
performance levels below the target performance levels at which reduced levels
of Potential Bonus Awards may be considered, and a schedule to determine the
range of such reduced Potential Bonus Awards. Upon approval by the Board, such
target performance levels shall be announced to the Employees. By May 1 of the
year following the particular Program Year, the Chief Executive Officer shall
submit to the Board a report on the Company’s results in achieving the target
performance levels and the management recommended Potential Bonus Awards based
upon the Potential Bonus Award levels for such Program Year.

 

4.3 Award Limitations. Notwithstanding anything to the contrary contained
herein, total Potential Bonus Awards for a given Program Year under this Program
and all similar programs of the Company and its subsidiaries will be limited to
two and one-half percent (2.5%) of Operating Cash Flow of the Company and its
subsidiaries for such Program Year before the deduction of Potential Bonus
Awards and Bonus Awards which are payable in such Program Year under this
Program and all similar programs of the Company and its subsidiaries. If the
total Potential Bonus Awards under this Program and all similar programs of the
Company and its subsidiaries exceed the two and one-half percent cap, all
Potential Bonus Awards under this Program and all similar programs of the
Company and its subsidiaries will be reduced pro rata to equal the amount of the
cap.

 

4.4 Adjustment of Performance Targets. The Board may adjust the target
performance levels during the particular Program Year at any time and for any
reason.

 

4.5 Bonus Award Determinations. Prior to July 1 of the year following the
particular Program Year, the Potential Bonus Awards shall be determined for each
Employee by the Committee. Notwithstanding anything to the contrary contained
herein, all Potential Bonus Awards must be submitted to the Board for its
consideration. Prior to July 1 of the year following the particular Program
Year, the Board shall consider whether to grant Bonus Awards for such Program
Year. The Board shall have the power to modify, suspend or terminate the Program
at any time and for any reason, and shall not be bound by the previously
approved performance criteria, Potential

 

4



--------------------------------------------------------------------------------

Bonus Award levels or management recommendations. Only Potential Bonus Awards
which have been approved or modified by the Board, in its sole discretion, shall
become Bonus Awards, payable as set forth in Article V.

 

Article V. Payment of Bonus Awards

 

5.1 Form and Time of Payment. Except as otherwise provided in Sections 5.2, 6.2
and 11.1, the payment of Bonus Awards, if any, for a given Program Year shall be
made in cash as soon as practicable following the times set forth by the Board
and specified in the Notice of Bonus Award provided to the Employee.

 

5.2 Postponement of Payment of Bonus Awards. If, at any time when the payment of
Bonus Awards would otherwise be due under Section 5.1, (a) the immediately
preceding regular quarterly dividend on the outstanding common stock of the
Company was not declared by the Board or (b) there were no consolidated net
earnings of the Company and its subsidiaries for the immediately preceding
calendar year, then such payments and all existing future payments of previously
granted Bonus Awards shall be postponed for one year from such time when such
payments would otherwise be payable under the Program. Payments which have been
previously postponed under this Section 5.2, may be further postponed in
accordance with this Section 5.2, if the limitations set forth in the
immediately preceding sentence are not satisfied at such time when such
previously postponed payments would otherwise be payable pursuant to this
Section 5.2. In addition, if the payment of any Bonus Award(s) to an Employee in
any year under the Program, in conjunction with other compensation earned by
such Employee in such year, causes the total compensation earned by such
Employee in such year to exceed the pay cap in Internal Revenue Code Section
162(m), the Board, in its sole discretion, may extend the date of payment for
all or any portion of such Bonus Award(s) until the next year in which the
Employee’s total compensation including Bonus Awards does not exceed the pay
cap. Notwithstanding anything to the contrary contained in this Section 5.2,
commencing with the 2003 Program Year, the first and second sentences of this
Section 5.2 shall only apply to the Chief Executive Officer, Chief Financial
Officer and Chief Operating Officer and clause (b) of the first sentence of this
Section 5.2 shall have no further force or effect.

 

Article VI. Termination of Employment

 

6.1 Termination of Employment Due to Death, Disability, Retirement and Reasons
Other than Cause. In the event an Employee’s employment is terminated by reason
of death, total and permanent disability (as determined by the Committee in its
sole discretion), or Retirement, or is involuntarily terminated for reasons
other than Cause (of which the Committee shall be sole judge), such Employee (or
the Employee’s Beneficiary in the case of the Employee’s death) shall be
entitled to receive payment of Bonus Awards, if any, which have been granted
with respect to Program Years prior to the Employee’s date of termination when
such payments become due. However, such Employee will not be eligible to receive
Bonus Awards for any Program Year (including the Program Year in which the
Employee terminates employment) that are granted subsequent to his date of
termination.

 

5



--------------------------------------------------------------------------------

6.2 Voluntary Termination or Termination for Cause. In the event an Employee
voluntarily terminates employment for any reason other than those specified in
Section 6.1 above or is terminated for Cause (of which the Committee shall be
the sole judge), then such Employee shall forfeit his right to receive payment
of Bonus Awards, if any, which have been granted with respect to Program Years
prior to the Employee’s date of termination. In addition, such Employee will not
be eligible to receive Bonus Awards for any Program Year (including the Program
Year in which the Employee terminates employment) that are granted subsequent to
his date of termination.

 

Article VII. Rights of Employees

 

7.1 Employment. Nothing in this Program shall interfere with or limit in any way
the right of the Company to terminate any Employee’s employment at any time, nor
confer upon any Employee any right to continue in the employ of the Company.

 

7.2 Nontransferability. No right or interest of any Employee in this Program
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge, and bankruptcy.

 

7.3 Word Usage. The masculine gender, where used in this Program, shall include
the feminine gender and the singular words as used in this Program may include
the plural, unless the context indicates otherwise.

 

Article VIII. Designation of Beneficiary

 

8.1 Designation of Beneficiary. An Employee shall designate a Beneficiary who,
in the event of the Employee’s death, shall receive any payments that otherwise
would have been paid to the Employee. All designations shall be in writing on a
form provided by the Committee and shall be effective only if and when delivered
to the Committee during the lifetime of the Employee. An Employee may, from time
to time during his lifetime, change his Beneficiary by delivering to the
Committee such change on a form provided by the Committee.

 

8.2 Ineffective Designation. In the event an Employee does not designate a
Beneficiary in accordance with Section 8.1 above, or if for any reason such
designation is ineffective, in whole or in part, any distribution or portion
thereof which otherwise would have been paid to such Employee shall be paid to
his estate and in such event the term “Beneficiary” shall include his estate.

 

Article IX. Administration

 

9.1 Administration. This Program shall be administered by the Committee in
accordance with rules that may be established from time to time by the Committee
for the administration of this Program that are not inconsistent with the
provisions of this Program.

 

9.2 Disputes. The determination of the Committee as to any disputed question
arising under this Program, including questions of construction and
interpretation, shall be final, binding, and conclusive upon all persons.

 

6



--------------------------------------------------------------------------------

9.3 Liability. The Board, the Committee, or any other person acting under the
direction thereof, shall be indemnified and held harmless by the Company against
and from any and all loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under this Program and
against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by it in satisfaction of a judgment in any
such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence or willful misconduct.

 

Article X. Amendments

 

10.1 Amendments. The Board, in its absolute discretion, without notice, at any
time and from time to time, and for any reason, may modify or amend, in whole or
in part, any or all of the provisions of this Program, or suspend or terminate
the Program entirely.

 

Article XI. Change of Control

 

11.1 Change of Control. In the event of a Change of Control, except that prior
to the occurrence of a Change of Control or after such has occurred but is no
longer continuing, the Board may, without the consent of the Employees, waive
the application of this Section 11.1 with respect to any transaction that would
otherwise constitute a Change of Control hereunder, all Bonus Award payments
shall become immediately payable in full. Upon a Change of Control, the Board
may, at its option, grant Bonus Awards for the Program Year in which the Change
of Control occurred and for the prior Program Year if Bonus Awards have not been
granted for such Program Year, which shall also become immediately payable in
full.

 

Article XII. Requirements of Law

 

12.1 Governing Law. The Program, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Oklahoma.

 

12.2 Withholding Taxes. The Company shall have the right to deduct from all
payments under this Program any and all taxes (Federal, State, local, or other)
required by the law to be withheld with respect to such payments.

 

7